 

Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

MARK FLORA §
Plaintiff, §
§
§

V. § CIVIL ACTION NO.: 4:19-CV-2328
§
TRANSOCEAN DRILLING (USA), = §
INC., ET.AL. §
Defendants. §

 

PLAINTIFF’S FIRST AMENDED COMPLAINT

 

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiff files this First Amended Complaint against Transocean Drilling
(USA), Inc.; Gulf Logistics LLC; Gulf Logistics Operating LLC; Gulf Logistics
Services LLC; Grand Isle Shipyard, LLC, and LLOG Holdings LLC, and would
respectfully show the Court as follows:

I. JURISDICTION & VENUE

1. This Court has jurisdiction over this matter pursuant to Outer
Continental Shelf Lands Act (OCSLA) 43 U.S.C. § 1331 et seq. and/or under general

maritime law.
2. This Court has venue over this case pursuant to 28 U.S.C. § 1446(a) as

this is the district and division within which the removed action had been pending.

46196273. 1
 

Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 2 of 9

ll. PARTIES
1. Plaintiff is an American seaman and is a resident of Texas.
2. Defendant Transocean Drilling (USA) Inc. is corporation doing

business in the State of Texas with its principal office in this state located in Harris
County. Defendant may be served with process by serving its registered agent,
Capitol Corporate Services, Inc., at 206 E. 9th Street, Suite 1300 Austin, Texas
78701.

3. Defendant Gulf Logistics LLC is a foreign corporation which maintains
its principal place of business in Louisiana. On information and belief, this
defendant does business in Texas within the meaning of the Texas Long Arm Statute
but does not maintain a registered agent for service of process. Defendant Gulf
Logistics LLC may be served with process by serving the Texas Secretary of State,
who then will forward process to 11828 Highway 1, Larose, Louisiana 70373; or
wherever else Defendant Gulf Logistics LLC may be found.

4. Defendant Gulf Logistics Operating, Inc. is a foreign corporation which
maintains its principal place of business in Louisiana. On information and belief,
this defendant does business in Texas within the meaning of the Texas Long Arm
Statute but does not maintain a registered agent for service of process. Defendant
Gulf Logistics Operating, Inc. may be served with process by serving the Texas

Secretary of State, who then will forward process to 11828 Highway 1, Larose,
 

 

 

Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 3 of 9

Louisiana 70373; or wherever else Defendant Gulf Logistics Operating, Inc. may be
found.

5. Defendant Gulf Logistics Services, LLC is a foreign corporation which
maintains its principal place of business in Louisiana. On information and belief,
this defendant does business in Texas within the meaning of the Texas Long Arm
Statute but does not maintain a registered agent for service of process. Defendant
Gulf Logistics Services, LLC may be served with process by serving the Texas
Secretary of State, who then will forward process to 11828 Highway 1, Larose,
Louisiana 70373; or wherever else Defendant Gulf Logistics LLC may be found.

6. | Defendant Grand Isle Shipyard, LLC is a company doing business in
Harris County, Texas. Defendant may be served with process by serving its
registered agent, CT Corporation System at 1999 Bryan Street, Suite 900, Dallas,
Texas 75201.

7. Defendant LLOG Holdings LLC is a foreign corporation which
maintains its principal place of business in Louisiana. On information and belief,
this defendant does business in Texas within the meaning of the Texas Long Arm
Statute but does not maintain a registered agent for service of process. Defendant
LLOG Holdings LLC may be served with process by serving the Texas Secretary of
State, who then will forward process to 1001 Ochsner Blvd., Suite 200, Covington,

Louisiana 70433; or wherever else Defendant LLOG Holdings LLC may be found.
Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 4 of 9

I. FACTS

8. This case is brought pursuant to 46 U.S.C. 688 et seq., which is
commonly known as the “Jones Act”, as well as pursuant to general maritime law
and the common law.

9. Plaintiff suffered serious and permanent injuries on or about May 24,
2017 when he was working as a seaman for Defendant Gulf Logistics, LLC,
Defendant Gulf Logistics Operating, Inc., and/or Defendant Gulf Logistics Services,
LLC, (collectively referred to as “Defendants Gulf Logistics”) aboard the vessel
Maggie A, which was owned, operated, and/or managed by Defendant Gulf
Logistics, LLC, Defendant Gulf Logistics Operating, Inc., and/or Defendant Gulf
Logistics Services, LLC.

10. Upon information and belief, Defendant LLOG Holdings LLC
(“Defendant LLOG”) provided personnel and services at the West Neptune, and had
responsibility for operations and safety at the West Neptune and responsibility for
activities involving the West Neptune. At the time of the incident, the West Neptune
was in the process of loading/unloading the Maggie A’s cargo onto the West Neptune
via crane and associated equipment.

11. Defendant Grand Isle Shipyard, LLC (“Grand Isle”) was the operator
and/or involved in the loading of vessels at the dock, including the Maggie A. On

information and belief, cargo was improperly loaded onto the Maggie A, which
Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 5 of 9

affected unloading operations. Due to Defendant Grand Isle Shipyard, LLC’s
improper loading of the vessel Maggie A, Plaintiff was seriously injured.

12. Plaintiff suffered serious and debilitating injuries to his head, neck,
shoulder, back, knee, and other body parts when struck by a heavy “headache” ball
or similar equipment attached to an inadequately-sized and improperly-operated
stinger and attached to an improperly-operated crane being used to lift cargo that had
been improperly loaded at the dock and which was being unloaded during conditions
that were unsafe for the operation. Further, the vessels were improperly operated,
supervised, and staffed for the work being performed and the conditions present.

13. Defendant Gulf Logistics, Defendant Gulf Logistics Operating,
Defendant Gulf Logistics Services, Defendant LLOG, and/or Defendant Grand Isle,
are negligent, negligent per se, grossly negligent, and violated the applicable
standards of care and laws for the following reasons:

a. Failure to properly load the vessel;

b. Failure to properly maintain the vessels;

c. Failure to properly operate the vessels;

d. Failure to properly maintain, inspect, and/or repair the vessels’
equipment;

e. Utilizing improper tools and equipment;

f. Operating the vessels in an improper and unsafe manner;
 

Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 6 of 9

g. Failure to provide adequate medical treatment and maintenance and
cure;

h. Failure to provide adequate safety equipment;

i. Failure to properly train employees;

j. Failure to properly supervise crew;

k. Failure to provide an adequate crew;

|. Failure to properly supervise the job;

m. Failure to properly perform the job;

n. Vicariously liable for their employees’ negligence and gross
negligence; Other acts deemed negligent and grossly negligent.

14.  Atall relevant times, the vessels were unseaworthy.

15. As a result of Gulf Logistics, Defendant Gulf Logistics Operating,
Defendant Gulf Logistics Services, Defendant LLOG, and/or Defendant Grand
Isle’s improper acts and omissions, Plaintiff sustained severe injuries, which resulted
in physical pain, physical disfigurement, mental anguish, physical impairment,
discomfort, and illness. In all reasonable probability, Plaintiff's physical pain,
physical impairment, physical disfigurement and mental anguish and distress will
continue indefinitely. Plaintiff has also suffered a loss of earnings and loss of
earning capacity in the past, as well as a loss of future earning capacity. Plaintiff

has incurred and will continue to incur pharmaceutical and medical expenses in
Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 7 of 9

connection with his injuries. Plaintiff has been damaged in a sum far in excess of
the minimum jurisdictional limits of this court, for which he now sues.

16. Plaintiff is also entitled to punitive damages under the general maritime
law because the aforementioned actions of Gulf Logistics, Defendant Gulf Logistics
Operating, Defendant Gulf Logistics Services, Defendant LLOG, and/or Defendant
Grand Isle were grossly negligent. Defendants Gulf Logistics, Gulf Logistics
Operating, Gulf Logistics Services, LLOG, and/or Grand Isle acted with flagrant and
malicious disregard of Plaintiff's safety and health. Defendants Gulf Logistics, Gulf
Logistics Operating, Gulf Logistics Services, LLOG, and/or Grand Isle were
subjectively aware of the extreme risk posed by the conditions which caused
Plaintiffs injuries but did nothing to rectify them. Defendants Gulf Logistics, Gulf
Logistics Operating, Gulf Logistics Services, LLOG, and/or Grand Isle’s acts and
omissions involved an extreme degree of risk considering the probability and
magnitude of potential harm to Plaintiff and others. Defendants Gulf Logistics, Gulf
Logistics Operating, Gulf Logistics Services, LLOG, and/or Grand Isle had actual,
subjective awareness of the risk, and consciously disregarded the risk.

17. All conditions precedent have been performed or have occurred.

Iv. INTEREST

18. Plaintiff seeks pre-judgment and post-judgment interest as allowed by

law.

 
Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 8 of 9

v. JURY DEMAND

19. Plaintiff request a jury trial.

VI. PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the
summons issue and be served upon Defendants requiring that Defendants answer
and appear, and that upon final hearing, Plaintiff have judgment against Defendants
in a total sum in excess of the minimum jurisdictional limits of this Court, plus pre-
judgment and post-judgment interests, all costs of Court, and all such other and
further relief to which Plaintiff is entitled, including but not limited to:

e Past and future medical damages;

e Past and future economic loss;

e Past and future pain and suffering and mental anguish;
e Past and future impairment;

e Past and future disfigurement;

e Past and future maintenance and cure;

e Exemplary damages;

e Pre and post judgment interest;

e Costs of court.

 
Case 4:19-cv-02328 Document 23-1 Filed on 10/23/19 in TXSD Page 9 of 9

MORROW & SHEPPARD LLP

/s/ John D. Sheppard

 

John D. Sheppard (Attorney-In-
Charge)

Fed Bar No. 635193

State Bar No. 24051331
jsheppard@morrowsheppard.com
Nicholas A. Morrow

Fed Bar No. 611443

State Bar No. 24051088
nmorrow@morrowsheppard.com
Daniel E. Sheppard

Fed Bar No. 3120079

State Bar No. 24103929
dsheppard@morrowsheppard.com
3701 Kirby Dr, Suite 1000
Houston, TX 77098

T: (713) 489-1206

F: (713) 893-8370

ATTORNEYS FOR PLAINTIFF

All E-Service to:
msfiling@morrowsheppard.com

 
